OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *108on June 25,1992, and maintains an office in Buffalo. The Grievance Committee filed a petition charging respondent with six counts of professional misconduct. Respondent filed an answer admitting the material allegations in the petition.
Respondent admits that he failed to preserve and maintain escrowed funds, in violation of an order issued by a Justice of the Appellate Division, and that he failed to remit the funds promptly upon request. Additionally, respondent admits that he converted clients’ funds, commingled clients’ funds with personal funds, made cash withdrawals from his trust account, failed to cooperate with the Grievance Committee’s investigation and failed to comply with attorney registration requirements.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit or misrepresentation;
DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law;
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him;
DR 7-106 (A) (22 NYCRR 1200.37 [a])—disregarding a ruling of a tribunal made in the course of a proceeding;
DR 9-102 (A) (22 NYCRR 1200.46 [a])—commingling clients’ funds with personal funds;
DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1])—failing to maintain funds of a client in a special account separate from his business or personal accounts;
DR 9-102 (C) (3) (22 NYCRR 1200.46 [c] [3])—failing to maintain complete records of all funds, securities and other properties of a client or third person coming into his possession and render appropriate accounts to the client or third person regarding them;
DR 9-102 (C) (4) (22 NYCRR 1200.46 [c] [4])—failing to pay promptly the funds in his possession that a client is entitled to receive;
DR 9-102 (D) (1) (22 NYCRR 1200.46 [d] [1])—failing to maintain required records of bank accounts; and
*109DR 9-102 (E) (22 NYCRR 1200.46 [e])—making withdrawals from a special account payable to cash rather than to a named payee.
Respondent is guilty of serious misconduct. Accordingly, we conclude that he should be disbarred.
Pine, J. P., Lawton, Hurlbutt, Scudder and Balio, JJ., concur.
Order of disbarment entered.